NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted September 20, 2018* 
                                 Decided October 1, 2018 
                                              
                                          Before 
 
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       MICHAEL B. BRENNAN, Circuit Judge 
                        
                       AMY J. ST. EVE, Circuit Judge 
 
No. 17‐2486 
 
LINDA SCULLY, et al.,                             Appeal from the United States District 
      Plaintiffs‐Appellants,                      Court for the Northern District of 
                                                  Illinois, Eastern Division. 
      v.                                           
                                                  No. 17 C 1325 
NATHAN GOLDENSON, et al.                           
      Defendants‐Appellees.                       Charles P. Kocoras, 
                                                  Judge. 
                                               

                                        O R D E R 

       In this suit, three siblings, Linda, Mark, and Harold Scully, claim that a multitude 
of defendants conspired to make a “nightmare” of their lives and their mother’s after 
their mother was discovered wandering the street one day. The defendants allegedly 
imposed and then abused a guardianship over their mother, Mary Jane Teichert, 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. We have agreed to decide this case without oral argument 
because the brief and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. CIV. P. 34(a)(2)(C). 
No. 17‐2486                                                                               Page  2 
 
leading to poor medical care for her and a slew of offenses against the siblings, 
including false arrests, wrongful eviction, and theft. The district court dismissed the 
complaint at screening, see 28 U.S.C. § 1915(e)(2)(B); Rowe v. Shake, 196 F.3d 778, 783 
(7th Cir. 1999), after giving the Scullys a chance to shore up their complaint. The Scullys 
appeal, and we affirm the judgment. 
         
        The Scullys alleged in their original complaint that 28 defendants all conspired to 
violate their constitutional rights and committed numerous state‐law torts. Though the 
district judge summarized the Scully’s basic allegations, he found the complaint far 
from “short and plain” and could not discern a plausible theory of legal relief against 
any defendant, and so he dismissed it. See FED. R. CIV. P. 8(a)(2), 12(b)(6). The judge also 
denied the Scullys’ motions for recruitment of counsel and to proceed in forma pauperis 
because they did not provide complete information.   
         
        The Scullys filed their amended complaint and basically repeated the same 
allegations. The district judge dismissed the amended complaint, again reasoning that 
the Scullys had not provided a “short and plain” statement of their claim or stated a 
plausible claim for relief. See FED R. CIV. P. 8(a)(2), 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 
678 (2009). The judge also denied the Scullys’ renewed motions to proceed in forma 
pauperis and for recruited counsel as “moot.” The Scullys then asked the district court 
for relief from the judgment under Federal Rule of Civil Procedure 60 and at the same 
time filed a proposed second amended complaint. The district judge construed those 
filings as a motion for leave to amend the complaint, see FED R. CIV. P. 15(a)(2), but he 
concluded that the proposed pleading suffered from the same defects as its 
predecessors, so he denied the motion. 
         
        We review de novo a dismissal under 28 U.S.C. § 1915(e)(2), and we accept the 
facts alleged in the Scullys’ complaint as true. See Rodriguez v. Plymouth Ambulance Serv., 
577 F.3d 816, 820 (7th Cir. 2009). 
         
        For the sake of brevity, we do not repeat the district judge’s summary of the 
Scullys’ factual narrative, which they say the judge “fully understood.” As far as we can 
tell, the Scullys’ potential legal claims can be grouped into five broad categories: 
(1) those dealing with alleged improprieties by the Office of the Public Guardian as it 
exercised plenary control over Mary’s affairs through the state‐court guardianship and, 
later, eviction and probate proceedings; (2) those relating to poor medical care the 
Scullys’ mother received at two hospitals and two care facilities; (3) those pertaining to 
eight false arrests that Linda endured when she tried to oust “squatters” from her 
No. 17‐2486                                                                             Page  3 
 
mother’s apartment building, where Mark and Linda both lived; (4) those dealing with 
the guardian’s efforts to damage and then take possession of Mary’s apartment building 
and her and the siblings’ expensive personal property; and (5) those pertaining to their 
denial of access to their mother, and the insults and rude comments that they 
supposedly endured when they managed to visit her. The defendants include the 
“squatters,” the hospitals and care facilities that treated Mary, lawyers and others 
representing the Office of the Public Guardian, the engineering firm that turned off the 
heat and water in the apartment building, and the movers who carted away their 
belongings. The Scullys allege that they all conspired with one another to perpetrate 
these “traumatic” acts. 
        
       The Scullys insist that their amended complaint passes muster, especially 
because the district judge was able to summarize their allegations and therefore, they 
say, understood their claims perfectly well. There is a difference, however, between 
capturing the basic story and discerning any plausible basis for relief. The amended 
complaint suffers from numerous problems. Most importantly, federal courts lack 
subject‐matter jurisdiction over the case to the extent that the Scullys’ due‐process or 
equal‐protection claims conflict with judgments of the state courts on matters of the 
guardianship, probate, and eviction proceedings, all of which the siblings allege have 
been corrupt and unconstitutional.1  The Rooker‐Feldman doctrine, and in some 
instances, the probate exception bar those claims. Specifically, the Rooker‐Feldman 
doctrine bars the Scullys’ requests for this court to overturn the state court’s rulings 
during the guardianship and eviction matters, and the probate exception bars this court 
from interfering with the state court’s disposition of their mother’s estate. See Marshall 
v. Marshall, 547 U.S. 293, 311–12 (2006); D.C. Court of Appeals v. Feldman, 460 U.S. 462 
(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Struck v. Cook Cty. Pub. Guardian, 
508 F.3d 858, 859 (7th Cir. 2007). Further, the Scullys cannot bring claims against the 
caretakers and medical facilities that allegedly abused their mother. The Scullys 
affirmatively state that none of them served as their mother’s guardian and they do not 

                                                 
            1  In their brief, the Scullys say that the facts alleged in the amended complaint 

mirror those from “the probate blogs, facebook, and other reliable sources of 
information” about abusive guardianships such as those in Pennsylvania’s so‐called 
“Kids for Cash” scandal. They also invoke the criminal indictment of April Parks, a 
private guardian implicated in far‐ranging guardianship abuses in Nevada. They do not 
link the cases described on the websites and in government reports with their own 
allegations, other than to say that these other cases lend plausibility to their story.   
No. 17‐2486                                                                              Page  4 
 
allege to be executors of Mary’s estate. As such, they are not the real parties in interest. 
See FED R. CIV. P. 17(a)(1); Struck, 508 F.3d at 859.   
             
            Reading the amended complaint generously, the Scullys claim that many 
defendants, individually or as part of a conspiracy, violated Linda’s civil rights by 
lodging fabricated criminal complaints against her for assault and battery, resulting in 
eight false arrests. (She never was convicted.) The Scullys further allege that the 
“squatters” and five representatives of the Office of the Public Guardian conspired to 
cause these arrests as part of the larger scheme among all the defendants. But these 
allegations of a vast conspiracy among all the defendants, with a hint of paranoia to 
them, do not strike us as sufficiently plausible to state a claim. See FED. R. CIV. P. 
12(b)(6); Lennon v. City of Carmel, 865 F.3d 503, 508–09 (7th Cir. 2017); Wilson v. Price, 624 
F.3d 389, 391–92, 394–95 (7th Cir. 2010). Indeed, the amended complaint also offers 
nothing about any agreement among the defendants. 
             
            Moreover, the absence of any underlying constitutional claim forecloses the 
conspiracy claim. See Cefalu v. Vill. of Elk Grove, 211 F.3d 416, 423 (7th Cir. 2000). And 
there is no plausible constitutional claim here. The Scullys lump all eight arrests 
together without elaborating on the circumstances or the parties involved. The 
generalized allegations do not give the defendants notice of the conduct at issue. 
See Iqbal, 556 U.S. at 678–79 (2009); Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).   
             
            The amended complaint also contains many possible state‐law tort claims, such 
as defamation, theft,2  and intentional and negligent infliction of emotional distress. 
Ordinarily a district court would relinquish supplemental jurisdiction over state‐law 
claims when the claims triggering federal jurisdiction fall away. See 28 U.S.C. § 1367(a), 
(c)(3); Howlett v. Hack, 794 F.3d 721, 728–29 (7th Cir. 2015). The district court did not 
expressly do so here, but dismissal of the entire complaint was appropriate. For 
maximum clarity we will amend the judgment to clarify that the dismissal of the state‐
law claims is without prejudice. See Howlett, 794 F.3d at 728–29. We will do the same 
with respect to constitutional claims that are jurisdictionally barred by the Rooker‐
Feldman doctrine or the probate exception.   
             
            The Scullys also insist that the district judge should have accepted their proposed 
second amended complaint. But in that proposed pleading the Scullys continued to 
                                                 
            2  The Scullys, who say they are all impoverished, allege that Mary’s apartment 

and theirs contained fine oil paintings, china, silver, and Persian rugs.   
No. 17‐2486                                                                            Page  5 
 
baldly allege a wide‐ranging conspiracy against multiple unrelated defendants for 
purported wrongs that do not appear to be connected. There is no abuse of discretion 
where the district court denies a motion for leave to amend when the proposed 
amendment would not cure the deficiencies identified in the earlier complaint. 
See Gonzalez‐Koeneke v. West, 791 F.3d 801, 808 (7th Cir. 2015). That was the case here. 
Though the Scullys emphasize that the district court discerned the basic factual grounds 
for their claims, that does not establish that their claims were plausible. See Adams 
v. City of Indianapolis, 742 F.3d 720, 728–29 (7th Cir. 2014). A complaint is for pleading 
“claims,” not “facts”; it must enumerate grievances with enough clarity to reveal at least 
a hypothetical basis for liability. Chapman v. Yellow Cab Coop., 875 F.3d 846, 848 (7th Cir. 
2017). It would have been error for the court to tell the Scullys to plead more facts, such 
as those corresponding to the elements of a legal claim. See id. Instead, the judge 
appropriately focused on the clarity of the complaint and plausibility of the claims.   
         
        Relatedly, the Scullys contend that the district court should have given them a 
specific list of deficiencies with their complaints before dismissing the case. But the 
district judge pointed the Scullys to the relevant problems with their pleadings and 
cited the appropriate legal authority. The judge is not the plaintiffs’ advocate; the 
burden is on the litigants to cure defects in a complaint. See Pension Tr. Fund for 
Operating Eng’rs v. Kohlʹs Corp., 895 F.3d 933, 942 (7th Cir. 2018).   
         
        Finally, the district court properly denied the Scullys’ motions for recruited 
counsel because they did not provide the required information about efforts to obtain 
counsel on their own. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc). They 
tell us now that no lawyer dares to challenge the corrupt guardianship system, but there 
is no record in the district court of their contact with any attorneys. The judge also 
properly denied the Scullys’ incomplete motions to proceed in forma pauperis. The 
Scullys’ failure to provide the required information justified denial. See 28 U.S.C. 
§ 1915(a); Hrobowski v. Commonwealth Edison Co., 203 F.3d 445, 446 (7th Cir. 2000). 
         
        As noted, we modify the judgment to reflect that the jurisdictional dismissal of 
the federal due‐process and equal‐protection claims barred by the Rooker‐Feldman 
doctrine or probate exception is without prejudice, as is the dismissal of the state‐law 
claims. As so modified, the judgment is AFFIRMED.